DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Examiner considers first attribute is a phase and second attribute is a distance, hence prior art teaches the limitation.


OFFICIAL NOTICE
Subject matter of claims :
10, 22,  12, 25, 13 is well know and provides Lidar to scan large area for robots and other unmanned vehicles   
3,16, 4,17, 7,20  is also well known in signal and peak processing as Evidenced by HYDE and Gordon see Non Final office action filed on 02/09/2021.  Filters are used to remove the noise, peak recognition, similarly shape of the peaks is analyzed to obtain correct position of the peak

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and claims bellow is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEYERS US 20100258708.

Regarding claims 1, 14 MEYERS US 20100258708 A1 teaches

a light emitting device(11) operable to emit a first light beam(12A); 
a light detecting device(14) configured to detect reflected light beam and convert the reflected light beam into an electrical signal(fig. 5), 
the reflected light beam being a reflection of the first light beam and reflected by a reflection source(13)(fig. 5); and 
one or more processing devices(16) operable to perform operations including: 
determining, based on processing of the electrical signal, whether a particular temporal signal pattern is present in the reflected light beam; [0075][0111][0010]
determining a first attribute[0075](for example phase shift) of  the reflection source based on whether the particular temporal signal pattern is determined to be present in the reflected light beam([0075] “The phase shift is proportional to distance and unambiguous us to a 2 pi value of the phase shift; since in the case of a periodic signal having a period of 2 pi, the signal 
determining, based on the processing of the electrical signal, a time of flight[0075](time delay from laser to object and back) of the first and reflected light beams between the LiDAR system and the reflection source;[0075] and 
determining, based on the time of flight[0079](equation) of the first and reflected light beams,  a second attribute([0079] distance) of the reflection source, wherein the second attribute differs from the first attribute and comprises a distance between the LiDAR system and the reflection sourc

2, 15 (Currently amended) The LiDAR system of claim 1, wherein determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam.  [0074], [0079]

5, 18 (Original) The LiDAR system of claim 1, wherein analyzing the shape of the plurality of pulses in the electrical signal comprises analyzing at least one 

6, 19 (Currently amended) The LiDAR system of claim 1, wherein determining whether the particular temporal signal pattern is present in the reflected light beam comprises quantifying a degree of similarity between a sequence of pulses in the reflected light beam and a sequence of pulses in the temporal signal pattern.  [0075][0084](correlation)

8, 21 (Original) The LiDAR system of claim 1, wherein the first light beam comprises a sequence of pulses.  [0074,0075]

9, 22 (Original) The LiDAR system of claim 8, wherein the sequence of pulses in the first light beam is determined in accordance with a code diversity scheme, an amplitude diversity scheme, a time diversity scheme[0074], or any combination thereof.  

11, 23 (Original) The LiDAR system of claim 1, wherein the light emitting device comprises one or more light emitting diodes. [0086]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3,16, 4,17, 7,20 10,22 12,25 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEYERS US 20100258708 in view of the Official Notice.
Regarding claims bellow Meyers teaches
Analyzing temporal patterns[0074, 0075]
3. (Currently amended) The LiDAR system of claim 2, wherein determining the period of the periodic signal in the portion of the reflected light beam comprises: identifying a plurality of peaks in the electrical signal representing a respective plurality of peaks in the periodic signal in the portion of the reflected light beam;[0075](intensity vs time ) 
But does not explicitly teach while Official Notice teaches
determining periods between respective pairs of adjacent peaks in the plurality of peaks.  (obvious)

4. (Original) The LiDAR system of claim 1, wherein the processing of the electrical signal comprises analyzing a shape of a plurality of pulses in the electrical signal.  (obvious)

7. (Currently amended) The LiDAR system of claim 6, wherein quantifying the degree of similarity between the sequence of pulses in the reflected light beam and the sequence of pulses in the temporal signal pattern comprises applying a signature filter to (1) the electrical signal provided by the light detecting device and (2) an electrical signal comprising the sequence of pulses in the temporal signal pattern.  (obvious)

10, 23 (Original) The LiDAR system of claim 1, wherein the operations further comprise controlling an operation of an autonomous vehicle based on processing of the electrical signal.  

 
12,25 (Original) The LiDAR system of claim 1, wherein the light emitting device and the light detecting device are disposed on a rotatable substrate, and wherein the one or more processing IPTS/ 106653578.1Application No. 16/909,8464 Docket No.: VLI-014C4 Reply to Office Action of February 9, 2021 devices are disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate.  

13  (Original) The LiDAR system of claim 1, further comprising a plurality of other light emitting devices and light detecting devices.

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Meyers  with teaching by Official Notice in order to remove the noise, improve peak recognition, to obtain correct position of the peak and to scan large area for robots and other unmanned vehicles  .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645